

117 SRES 132 IS: Expressing the sense of the Senate that the current influx of migrants is causing a crisis at the Southern border.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 132IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Inhofe (for himself, Mr. Hoeven, Mr. Rounds, Mrs. Hyde-Smith, Mr. Risch, Mr. Rubio, Mr. Crapo, Mr. Barrasso, Ms. Lummis, Mr. Boozman, Mr. Cotton, Mr. Cramer, Mr. Young, Ms. Ernst, Mr. Braun, Mrs. Blackburn, Mrs. Capito, Mr. Thune, Mr. Scott of Florida, Mr. Sullivan, Mr. Cruz, Mr. Daines, and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that the current influx of migrants is causing a crisis at the Southern border.Now, therefore, be itThat it is the sense of the Senate that the current influx of migrants at the Southern land border of the United States constitutes a crisis. 